                                           Case 3:17-cv-00039-JD Document 224 Filed 11/05/18 Page 1 of 2




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    FEDERAL TRADE COMMISSION,                             Case No.17-cv-00039-JD
                                                        Plaintiff,
                                   6
                                                                                              ORDER RE SUMMARY JUDGMENT
                                                 v.                                           AND DAUBERT MOTIONS
                                   7

                                   8    D-LINK SYSTEMS, INC.,                                 Re: Dkt. Nos. 171, 173, 176, 178, 179, 181,
                                                        Defendant.                            182, 183.
                                   9

                                  10

                                  11           In days gone by, litigants might have seen a sign at the courthouse advising “no spittin’, no

                                  12   cussin’, and no summary judgment.” See Hon. Mark Bennet, Essay, 57 N.Y.L. Sch. L. Rev. 685
Northern District of California
 United States District Court




                                  13   (2012/13). This sentiment reflected the long-held belief that trials are the best way to resolve legal

                                  14   disputes. Federal Rule of Procedure 56 and the trilogy of summary judgment decisions issued by

                                  15   the Supreme Court in 1986 -- Matsushita, Liberty Lobby, and Celotex -- opened a wide door to

                                  16   non-trial adjudications. Parties today file summary judgment motions as a matter of course,

                                  17   usually at considerable expense in terms of attorney’s fees and witness time in gathering

                                  18   declarations. Since federal judicial records indicate that summary judgment is granted in a

                                  19   minority of cases, routinely filing the motion almost certainly increases the overall cost of

                                  20   litigating civil cases in federal court without a net benefit.

                                  21           The parties’ cross-motions here are not suitable for summary judgment. Dkt. Nos. 178,

                                  22   183. All told, the briefs run more than 100 pages and are accompanied by voluminous

                                  23   declarations and exhibits. While sheer size alone is not fatal to a summary judgment motion, the

                                  24   parties’ papers demonstrate a panoply of genuine disputes of material fact that will require a trial,

                                  25   and an opportunity to evaluate witness credibility, to properly resolve. This is particularly true for

                                  26   the claim of consumer deception that is at the heart of the FTC’s complaint, for which the parties

                                  27   offer competing evidence. See Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1144

                                  28   (9th Cir. 1997). So, too, for the question of an appropriate remedy if the FTC prevails, which
                                           Case 3:17-cv-00039-JD Document 224 Filed 11/05/18 Page 2 of 2




                                   1   itself entails disputed issues about D-Link Systems’ current sales and technology practices. The

                                   2   summary judgment motions are denied for those reasons. See Brickman v. Fitbit, Inc., No. 3:15-

                                   3   CV-02077-JD, 2017 WL 6209307, at *5 (N.D. Cal. Dec. 8, 2017).

                                   4          The six Daubert motions filed by the parties are also denied. Dkt. Nos. 171, 173, 176,

                                   5   179, 181, 182. The case will be tried to the bench and not a jury, and there is substantially less

                                   6   concern about Daubert issues “when the gatekeeper is keeping the gate only for himself.” United

                                   7   States v. Flores, 901 F.3d 1150, 1165 (9th Cir. 2018) (quotation omitted); see also FTC v.

                                   8   BurnLounge, Inc., 753 F.3d 878, 888 (9th Cir. 2014). While the Daubert considerations are still

                                   9   apt here, the Court will make its reliability and admissibility determinations during trial, and will

                                  10   disregard any admitted evidence that it ultimately determines is not sound. Flores, 901 F.3d

                                  11   at 1165.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: November 5, 2018

                                  14

                                  15
                                                                                                     JAMES DONATO
                                  16                                                                 United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
